Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.        Claims 21 - 39 are pending.  Claim 21 has been amended.  Claims 1 - 20 have been canceled.   Claim 21 is independent.    File date is 7-2-2019.  
  This action is in response to application amendments filed on 12-22-2020. 

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claims 21 - 34, 37 - 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banka et al. (US PGPUB No. 20120197856).     	
 
Regarding Claim 21, Banka discloses a method of processing spatio-temporal data performed by a system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed, cause the system to perform the method, the method comprising:
a)  receiving first data stream information associated with at least one distributed data source, the first data stream information comprising first data having a spatial 
b)  transforming the first data stream information into at least one first data entry in a first data array, the first data array including a plurality of spatial dimensions and at least one temporal dimension; (Banka ¶ 075 - ¶ 079: data entry matrix: (a) storing data type 1: size per entry, raw or processed data, time-duration; (b) storing data type 2: size per entry, raw or processed data, time-duration; ¶ 173, ll 23-27: server operates as a database server providing an interface for interacting with one or more data stores; ¶ 174, ll 1-11: one or more links coupled a server to one or more data stores; contents of a data store stored as dimensional, flat, hierarchical, relational, or other suitable database structures (i.e. data entry within an array))    
c)  receiving, by a service engine executing on the system, a user request from a user system relating to the at least one distributed data source, the user request being configured to initiate a session associated with the at least one distributed data source between the user system and the system; (Banka ¶ 034, ll 1-7: query routed from a requesting system to one or more sensor nodes within a sensor network; sensor responds by transmitting an identified data stream containing some or all of the data requested; ¶ 173, ll 23-31: server system that operates as a database server capable of providing an interface for interacting with one or more data stores; server (i.e. multiple data stores) 
d)  generating, using the service engine, a first response to the user request based on the at least one first data entry; (Banka ¶ 034, ll 1-7: query routed from a requesting system to one or more sensor nodes in a sensor network; sensor responds by transmitting a data stream response containing some or all of the data requested; ¶ 114, ll 6-8: identifies the categories of data required by the query; searches database to respond accordingly)    
e)  transmitting the first response to the user system; (Banka ¶ 034, ll 1-7: query routed from a requesting system to one or more sensor nodes; sensor responds by transmitting a data stream response containing some or all of the data requested)    
f)   receiving second data stream information associated with the at least one distributed data source, the second data stream information comprising second data having a spatial component and a temporal component; (Banka ¶ 028, ll 1-10: aggregator nodes aggregate sensor data using both spatial and temporal factors; complex sensor data with multi-dimensional (i.e. at least 3 spatial dimensions) and temporal characteristics are aggregated using algebraic techniques; ¶ 033, ll 1-4: aggregation layer stores, categories, combines, and files data from one or more data streams from one or more sensors over time)    
g)  transforming the second data stream information into at least one second data entry in the first data array; (Banka ¶ 075 - ¶ 079: data entry matrix: (a) storing data type 1: size per entry, raw or processed data, time-duration; (b) storing data type 2: size per entry, 
h)  generating, using the service engine, in response to receiving the second data stream information and based on the initiated session between the user system and the system, a second response to the user request based on the at least one second data entry; (Banka ¶ 034, ll 1-7: query routed from a requesting system to one or more sensor nodes within a sensor network (i.e. communication session initiated); sensor (server) responds by transmitting a data stream response containing some or all of the data requested; ¶ 114, ll 6-8: identifies the categories of data required by the query; searches database to respond with request data accordingly) and
i)   transmitting the second response to the user system. (Banka ¶ 034, ll 1-7: query routed from a requesting system to one or more sensor nodes; sensor responds by transmitting a data stream containing some or all of the data requested)    

Regarding Claim 22, Banka discloses the method of claim 21, wherein the first data array includes at least three spatial dimensions. (Banka ¶ 028, ll 1-10: aggregator nodes aggregate sensor data using both spatial and temporal factors; complex sensor data with multi-dimensional (i.e. at least 3 spatial dimensions) and temporal characteristics are aggregated using algebraic techniques)        

Regarding Claim 23, Banka discloses the method of claim 21, wherein the method further comprises: extracting first metadata included in the first data stream information and associating the first metadata with the at least one first data entry in the first data array. (Banka ¶ 031, ll 10-15: aggregation layer generates metadata and formats the sensor data into a format easily indexed for searching; (extracts metadata information))    

Regarding Claim 24, Banka discloses the method of claim 23, wherein the first metadata comprises aggregated information associated with the first data stream information. (Banka ¶ 031, ll 10-15: aggregation layer generates metadata and formats the sensor data into a format easily indexed for searching; (extracts metadata information))    

Regarding Claim 25, Banka discloses the method of claim 21, wherein the method further comprises: 
a)  extracting second metadata included in the second data stream information (Banka ¶ 031, ll 10-15: aggregation layer generates metadata and formats the sensor data into a format easily indexed for searching; (extracts metadata information)) and
b)  associating the second metadata with the at least one second data entry in the first data array. (Banka ¶ 031, ll 10-15: aggregation layer generates metadata and formats the sensor data into a format easily indexed for searching (i.e. data item placed in data structure and associated with other relevant data items))      

Regarding Claim 26, Banka discloses the method of claim 25, wherein generating the second response to the user is further based on the second metadata. (Banka ¶ 103, ll 1-12: determine whether the user has requested sensor data from a specific sensor; sensor network has a unique resource identifier; user includes resource identifier within the query and implements a directed to a specified sensor network via unique resource identifier); (second metadata directed to second sensor network))    

Regarding Claim 27, Banka discloses the method of claim 25, wherein the second metadata comprises aggregated information associated with the second data stream information. (Banka ¶ 103, ll 1-12: determine whether the user has requested sensor data from a specific sensor; sensor network has a unique resource identifier; user includes resource identifier within the query and implements a directed to a specified sensor network via unique resource identifier); (second metadata directed to second data stream, sensor))    

Regarding Claim 28, Banka discloses the method of claim 21, wherein the first data stream information comprises first measured data information. (Banka ¶ 103, ll 1-12: determine whether the user has requested sensor data from a specific sensor; sensor network has a unique resource identifier; user includes resource identifier within the query and implements a directed to a specified sensor network via unique resource identifier); (specified sensor: first data stream directed to first measured sensor information))    

Regarding Claim 29, Banka discloses the method of claim 21, wherein the second data stream information comprises second measured data information. (Banka ¶ 103, ll 1-12: determine whether the user has requested sensor data from a specific sensor; sensor network has a unique resource identifier; user includes resource identifier within the query and implements a directed to a specified sensor network via unique resource identifier); (specified sensor: second data stream directed to second measured sensor information))    

Regarding Claim 30, Banka discloses the method of claim 21, wherein the first data stream information comprises first modeled data information. (Banka ¶ 103, ll 1-12: determine whether the user has requested sensor data from a specific sensor; sensor network has a unique resource identifier; user includes resource identifier within the query and implements a directed to a specified sensor network via unique resource identifier); (specified sensor: first data stream directed to first modeled sensor information))    

Regarding Claim 31, Banka discloses the method of claim 21, wherein the second data stream information comprises second modeled data information. (Banka ¶ 103, ll 1-12: determine whether the user has requested sensor data from a specific sensor; sensor network has a unique resource identifier; user includes resource identifier within the query and implements a directed to a specified sensor network via unique resource identifier); (specified sensor: second data stream directed to second modeled sensor information))    
Regarding Claim 32, Banka discloses the method of claim 21, wherein the first response comprises a visualization generated based on the at least one first data entry. (Banka ¶ 102, ll 

Regarding Claim 33, Banka discloses the method of claim 21, wherein the second response comprises a visualization generated based on the at least one second data entry. (Banka ¶ 102, ll 9-14: user makes selection through the use of drop-down menus, GUI buttons (i.e. visualization mechanisms) for manipulating information fields upon a touchscreen display device, and text fields for searching)    

Regarding Claim 34, Banka discloses the method of claim 33, wherein the visualization is further generated based on the at least one first data entry. (Banka ¶ 102, ll 9-14: user makes selection through the use of drop-down menus, GUI buttons (i.e. visualization mechanisms) for manipulating information fields upon a touchscreen display device, and text fields for searching)     

Regarding Claim 37, Banka discloses the method of claim 21, wherein the first response comprises at least one first metric generated based on the at least one first data entry. (Banka ¶ 103, ll 1-12: determine whether the user has requested sensor data from a specific sensor; sensor network has a unique resource identifier; user includes resource identifier within the query and implements a directed to a specified sensor network via unique resource identifier); (specified sensor: first data stream associated with first sensor information; first data entry))    

Regarding Claim 38, Banka discloses the method of claim 21, wherein the second response comprises at least one second metric generated based on the at least one second data entry. (Banka ¶ 103, ll 1-12: determine whether the user has requested sensor data from a specific sensor; sensor network has a unique resource identifier; user includes resource identifier within the query and implements a directed to a specified sensor network via unique resource identifier); (specified sensor: second data stream associated with second sensor information; second data entry))    

Regarding Claim 39, Banka discloses the method of claim 21, wherein the at least one first data entry is associated with a first spatial resolution and the method further comprises: transforming the at least one first data entry into at least one data entry in a second data array, the at least one data entry in the second data array being associated with a second spatial resolution that is different than the first spatial resolution. (Banka ¶ 103, ll 1-12: determine whether the user has requested sensor data from a specific sensor; sensor network has a unique resource identifier; user includes resource identifier within the query and implements a directed to a specified sensor network via unique resource identifier); (specified sensor: second data stream directed to second modeled sensor information))   
 
Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.        Claims 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Banka in view of Verkasalo et al. (US Patent No. 9,075,883).  

Regarding Claim 35, Banka discloses the method of claim 21, wherein the first response comprises a computation result from a model based on the at least one first data entry. (Banka ¶ 103, ll 1-12: determine whether the user has requested sensor data from a specific sensor; user includes resource identifier within query and implements a directed query to a specified sensor network via unique resource identifier); (specified sensor: modeled data entry))    
Banka does not explicitly disclose a predictive model.
However, Verkasalo discloses wherein a predictive model. (Verkasalo col 22, ll 33-43: pattern recognition and predictive models based upon contextual models together with data processing capabilities; direct application in sending personalized data to users or communicating likely movement patterns)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Banka for a predictive model as taught by Verkasalo.   One of ordinary skill in the art would have been motivated to employ the teachings of Verkasalo for the benefits achieved from a system that enables additional techniques utilized in the processing of the multiple input data streams. (Verkasalo col 22, ll 33-43)  

Regarding Claim 36, Banka discloses the method of claim 21, wherein the second response comprises a computation result from a model based on the at least one second data entry. (Banka ¶ 103, ll 1-12: determine whether the user has requested sensor data from a specific sensor; user includes resource identifier within query and implements a directed query to a specified sensor network via unique resource identifier); (specified sensor: modeled data entry))      
Banka does not explicitly disclose a predictive model.
However, Verkasalo discloses wherein a predictive model.  (Verkasalo col 22, ll 33-43: pattern recognition and predictive models based upon contextual models together with data processing capabilities; direct application in sending personalized data to users or communicating likely movement patterns)    
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Banka for a predictive model as taught by Verkasalo.   One of ordinary skill in the art would have been motivated to employ the teachings of Verkasalo for the benefits achieved from a system that enables additional techniques utilized in the processing of the multiple input data streams. (Verkasalo col 22, ll 33-43)  

Response to Arguments

6.    Applicant's arguments have been fully considered but they were not persuasive. 

A.  Applicant argues on page 8 of Remarks:    ...   does not disclose or suggest a “user request” that “initiate[s] a session associated with ... at least one distributed data source between [a requesting] user system and [a] system” executing a “service engine”    ...   . 

    The Examiner respectfully disagrees.  Banka discloses the capability for the usage of a user request in order to query a server system for data associated with the user request (i.e. communication session initiated to transfer query information required to generate a response comprising the information requested). (Banka ¶ 034, ll 1-7: query routed from a requesting system to one or more sensor nodes within a sensor network; sensor (server) responds by transmitting an identified data stream containing some or all of the data requested)  Banka discloses a server computing system operating as a database server comprising a distributed architecture (i.e. data storage environment). (Banka ¶ 173, ll 23-31: server system that operates as a database server capable of providing an interface for interacting with one or more data stores; server (i.e. multiple data stores) spans multiple locations and a distributed system (i.e. distributed storage system); ¶ 174, ll 1-15: communication links couple server to multiple data stores; database management system for managing contents of data store)  And, Banka discloses the capability to provide services to a user within the network environment. (Banka ¶ 068, ll 26-28: aggregator node registers with the search-query layer and proactively identify services available with it (i.e. service provided by aggregator node))

B.  Applicant argues on page 8 of Remarks:    ...   does not describe use of a system executing a “service engine” that “receives]... a user request from a user system relating ... to at least one distributed data source ... configured to initiate a session associated with the at least one distributed data source between the user system and the system”   ...   . 

    The Examiner respectfully disagrees. Banka discloses the capability for the usage of a user request in order to query a server system for data associated with the user request (i.e. communication session initiated to transfer query information required to generate a response comprising the information requested). (Banka ¶ 034, ll 1-7: query routed from a requesting system to one or more sensor nodes within a sensor network; sensor responds by transmitting an identified data stream containing some or all of the data requested)  Banka discloses a server computing system operating as a database server comprising a distributed architecture (i.e. data storage environment). (Banka ¶ 173, ll 23-31: server system that operates as a database server capable of providing an interface for interacting with one or more data stores; server (i.e. multiple data stores) spans multiple locations and distributed (i.e. distributed storage system); ¶ 174, ll 1-15: communication links couple server to multiple data stores; database management system for managing contents of data store) 

C.  Applicant argues on page 8 of Remarks:    ...   “generating, using the service engine, in response to receiving ... second data stream information [associated with the at least one distributed data source] ... based on the initiated session between the user system and the system, a second response to the user request based on the at least one second data entry ... and transmitting the second response to the user system,”    ...   . 

    The Examiner respectfully disagrees.   Banka discloses the capability for the usage of a user request in order to query a server for data associated with the user request (i.e. communication session initiated to transfer query information required to generate a 

D.  Applicant argues on page 9 of Remarks: Claims 22-34 and 37-39 depend from claim 21, and are allowable over Banka for at least the same reason as claim 21.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims. (Claims 22-34 and 37-39)

E.  Applicant argues on page 9-10 of Remarks:    ...   Banka fails to disclose or suggest a system executing a “service engine” that “receives]... a user request from a user system relating ... to at least one distributed data source ... configured to initiate a session associated with the at least one distributed data source between the user system and the system”   ...   . 

    The Examiner respectfully disagrees.  Banka discloses the capability for the usage of a user request in order to query a server for data associated with the user request (i.e. communication session initiated to transfer query information required to generate a response comprising the information requested). (Banka ¶ 034, ll 1-7: query routed from a requesting system to one or more sensor nodes within a sensor network; sensor responds by transmitting an identified data stream containing some or all of the data requested)  Banka discloses a server computing system operating as a database server comprising a 

F.  Applicant argues on page 10 of Remarks:    ...   “generating, using the service engine, in response to receiving ... second data stream information [associated with the at least one distributed data source] ... based on the initiated session between the user system and the system, a second response to the user request based on the at least one second data entry ... and transmitting the second response to the user system,”    ...   . 

    The Examiner respectfully disagrees.  Banka discloses the capability for the usage of a user request in order to query a server for data associated with the user request (i.e. communication session initiated to transfer query information required to generate a response comprising the information requested). (Banka ¶ 034, ll 1-7: query routed from a requesting system to one or more sensor nodes within a sensor network; server responds (i.e. response) by transmitting an identified data stream containing some or all of the data requested)  

G.  Applicant argues on page 10 of Remarks:    ...   Verkasalo fails to cure at least the aforementioned deficiencies of Banka.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG H SHIN/                                                                                             February 16, 2021Primary Examiner, Art Unit 2443